Citation Nr: 0625426	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
including as secondary to service-connected myositis of the 
right shoulder.

2.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine, 
including as secondary to service-connected myositis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946 and from October 1950 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2005).

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The veteran's claims were previously before the Board and 
remanded in January 2006.  As all required evidentiary 
development has been completed, the veteran's claims are 
properly before the Board at this time.


FINDINGS OF FACT

1.  The competent medical evidence of record preponderates 
against a finding that the veteran's degenerative disc 
disease and degenerative joint disease of the lumbar spine 
are related to any incident of active military service, 
manifested to a compensable degree within one year of 
separation from service, or is secondary to his service-
connected right shoulder disability.

2.  The competent medical evidence of record shows that the 
veteran's degenerative disc disease and degenerative joint 
disease of the cervical spine are related to a fall he 
sustained while on active military duty.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and/or degenerative joint 
disease of the lumbar spine were not incurred in or 
aggravated by service, nor are they secondary to a service-
connected right shoulder disability, nor did they manifest 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  Degenerative disc and joint disease of the cervical spine 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, this was done with the issuance of a November 
2002 letter to the veteran.  This notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
That letter informed the appellant of the evidence required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to VA.  

All identified medical and evidentiary records relevant to 
the issue on appeal have been requested or obtained.  
Therefore, there are no outstanding records to obtain.  The 
available medical evidence is sufficient for an adequate 
determination of the appellant's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
one claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  With regard to 
the claim being granted, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.

II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
arthritis, including degenerative joint disease, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

Initially, the Board notes that a review of the veteran's 
service medical records shows they are negative for any 
complaints or diagnoses related to his neck or back.  Medical 
Board proceedings dated in April 1952 show no mention of an 
injury to the veteran's neck or back, and physical 
examinations at that time and on separation in May 1952 show 
his neck and spine were normal.

Current evidence clearly shows the veteran has been diagnosed 
with degenerative disc disease and degenerative joint disease 
of the cervical and lumbosacral spine.  Therefore, at issue 
is whether the current diagnoses are related to his military 
service or to his service-connected right shoulder 
disability.

The Board notes that a VA hospitalization report dated from 
May to July 1960 shows the veteran reported his history of 
having injured his shoulder in service and also indicated 
that he was involved in a motor vehicle accident in December 
1952.  At that time, he injured his back, neck, and both 
shoulders.  He then recovered and reinjured his shoulder and 
neck in 1954 and 1958.  The diagnosis upon discharge from the 
hospital was neck pain, etiology undetermined.

As noted above, recent clinical records show definite 
diagnoses of degenerative disc disease and degenerative joint 
disease of the lumbar and cervical spine.  Therefore, at 
issue is whether these current diagnoses are related to the 
veteran's service-connected right shoulder disability.  There 
are four opinions of record with regard to whether the 
veteran's currently diagnosed neck and back disorders are 
related to his right shoulder disability or directly to his 
military service.

First, the veteran underwent VA examination in January 2003.  
His service medical records were reviewed and showed no 
treatment for a back disorder, even though he sustained a 
fall down some stairs during his second period of service and 
could have injured his neck and lumbar spine at that time.  
After examining the veteran, the examiner noted that it was 
possible to consider that if the veteran hurt his shoulder in 
a fall in service, he could have hurt his neck as well, and 
the late findings are as described.  However, it was not 
provable on any records the examiner could locate.  He could 
also have hurt his lower back in the fall.

The examiner indicated that he did not believe the low back 
was injured in any way in service, although it could have 
been falling on the stairs.  However, there are no 
examination reports from that period of active duty which 
suggest that the low back was involved.  However, because of 
the proximity of the neck to the right shoulder, that could 
well have been a combination at the time.

The examiner opined that he did not believe the right 
shoulder problem caused the right neck problem.  However, it 
was reasonable to speculate that the same trauma which 
injured the right shoulder also injured the right neck, and 
it did not become apparent until later.  Disc trauma at the 
lumbar level could have been unnoticed, later to emerge as 
bulges in discs, a very common sequel.

The diagnosis was low back problem starting 25 years ago, 
cause undetermined, and may well not be service-connected, as 
it is not documented in the service medical records or claims 
file.  Also diagnosed was degenerative disc disease and 
degenerative joint disease of the thoracic and lumbosacral 
spine, not related to service-connected conditions, per 
documentation, but as likely as not a late sequel.

Second, in a September 2005 treatment record, J.R., M.D. 
indicated that the veteran's degenerative areas of the spine 
are consistent with his known trauma in service.  His record 
mentioned only the cervical spine.

Next, in October 2005, the Board sent the veteran's claims 
file for an opinion of the Veterans Health Administration 
(VHA).  The VHA physician noted the veteran's shoulder injury 
in service and indicated that there was no clear evidence of 
any direct cervical or lumbar or thoracic spine injuries 
occurring during the course of his military service.  The 
veteran stated that he developed neck pain soon after the 
right shoulder pain and lumbar spine pain sometime after his 
discharge from service.  He believed he injured his neck and 
back during his fall in service.  

After reviewing the records, the VHA examiner opined that the 
cervical, thoracic, and lumbar spine degenerative changes 
represented age-related abnormalities involving multilevel of 
the spinal column as is often seen in aging individuals.  
There was no evidence of any neck, mid or low back injuries 
requiring treatment during service.  The disability of the 
right shoulder would not be expected to cause any 
degenerative changes involving the cervical, thoracic, or 
lumbar spine.  The multilevel aspect of his degenerative 
arthritis involving the axial skeleton, from the neck to the 
low back, demonstrated a condition, which was widespread and 
involved multiple areas of the spine, and could not possibly 
be secondary to any right shoulder arthritis pain or 
decreased motion.  It was the examiner's opinion that the 
veteran's diagnoses were age-related and would be as they are 
today even absent his military service.  There was no known 
correlation between shoulder arthritis and limited motion and 
arthritic changes involving the cervical, thoracic, and 
lumbar spine.

Finally, in an October 2005 written statement, C.L., D.C. 
indicated he was a chiropractor who treated the veteran for 
back, neck, and shoulder discomfort for one-and-a-half years.  
His complaints and objective findings were consistent with 
the types of injuries he reported to have sustained as a part 
of his military service.  C.L. disagreed with any opinion 
that stated otherwise.  His current disorder is one that has 
manifested for decades.  The types of traumas the veteran 
described absolutely could have led to his current condition.

Based on these opinions, and affording the veteran the 
benefits of the doubt, the Board finds that his degenerative 
disc disease and degenerative joint disease of the cervical 
spine is related to his fall in service.  Specifically noted 
is the opinion of the January 2003 VA examiner, who noted 
that it was possible the veteran injured his neck in the fall 
that also injured his shoulder, as the neck is in close 
proximity to the shoulder.  The examiner then determined that 
it was consistent that the symptoms did not emerge for many 
years.  Finally, the VA examiner determined that the 
veteran's neck disorder was as likely as not a late sequel of 
his fall in service.  The Board also notes that the two 
private opinions provided by the veteran support his 
contention, although they are of little probative value 
because they are based only on history provided by the 
veteran and not on any review of the actual medical records 
in the claims file.  The VHA opinion related the veteran's 
cervical spine degenerative disease to age and not to 
service; however, in light of the January 2003 examiner's 
opinion, the Board concludes that the evidence is at least in 
equipoise concerning whether or not cervical spine 
degenerative joint and disc disease is a result of trauma in 
service.  Therefore, service connection is granted for the 
veteran's cervical spine disability.

With regard to the low back disability, the Board finds that 
service connection is not warranted.  Both the January 2003 
VA examination report and the October 2005 VHA opinion 
indicate that the veteran's low back disorder is not related 
to his military service, since it was unlikely the low back 
was injured in the same fall as the right shoulder, or his 
right shoulder disability, and there is no known correlation 
between shoulder arthritis and limited motion and arthritis 
changes involving the spine.

While the two private opinions submitted by the veteran 
appear to support his contention that his lumbar spine 
disorder is related to service or to his right shoulder 
disability, a close reading shows they do not.  Dr. R.'s 
report referred only to cervical spine degenerative disease.  
Moreover, neither examiner reviewed the record, and the 
opinions are both equivocal and speculative and, at most, do 
little more than propose that it is possible the veteran's 
currently diagnosed lumbar spine disorder is related to his 
military service or his right shoulder disability.  Neither 
examiner offered a more definitive explanation or explained 
the basis of medical causation that led to this 
determination.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The Board recognizes that the veteran believes, as he 
testified in September 2005, that he injured his back at the 
same time he injured his right shoulder in a fall in service.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Therefore, with regard to the veteran's claim of entitlement 
to service connection for a disorder of the lumbar spine, the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine, including as 
secondary to service-connected myositis of the right 
shoulder, is denied.

Service connection for degenerative disc disease and 
degenerative joint disease of the cervical spine is granted.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


